Exhibit 10.5
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
between
NATIONAL CONSUMER COOPERATIVE BANK
and
CHARLES E. SNYDER
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   Employment     1   2.   Position and Duties     1   3.  
Compensation     2   4.   Termination of Employment     2  
 
  (a)   Involuntary Termination Other Than For Cause,
Disability or Death (Including Good Reason Termination)     2  
 
  (b)   Unilateral Voluntary Resignation     4  
 
  (c)   Disability     5  
 
  (d)   Death     6  
 
  (e)   Other Termination     6  
 
  (f)   Full Discharge of Company Obligations     6  
 
  (g)   Specified Employee     7  
 
  (h)   Employee Benefit Plans     7  
 
  (i)   Definitions     8   5.   Special Covenants of Executive     9  
 
  (a)   Noncompetition     10  
 
  (b)   Consultation     10  
 
  (c)   Definition     10   6.   Arbitration     10   7.   Miscellaneous     11
 
 
  (a)   Survival     11  
 
  (b)   Binding Effect     11  
 
  (c)   Assignment     11  
 
  (d)   Entire Agreement     11  
 
  (e)   Amendments     12  
 
  (f)   Headings     12  
 
  (g)   Counterparts     12  
 
  (h)   Governing Law     12  
 
  (i)   Section 409A     12   Form of Release        

i 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, initially effective as of
April 16, 1996 (the “Agreement”), is by and between NATIONAL CONSUMER
COOPERATIVE BANK (the “Bank”), and CHARLES E. SNYDER, a resident of Virginia.
This Agreement is amended and restated effective as of the date set forth below.
Recitals:
     A. Mr. Snyder has been employed by the Bank as its President and Chief
Executive Officer since January 1992, and previously was the Bank’s Chief
Financial Officer;
     B. The Bank believes that Mr. Snyder is a key employee of the Bank and that
it is in the Bank’s best interests to retain the services of Mr. Snyder;
     C. The Bank therefore desires to continue this Agreement embodying the
terms of such employment;
     D. Mr. Snyder desires to continue his employment with the Bank and to
continue this Agreement;
     E. The Bank and Mr. Snyder have amended the original Agreement and desire
to further amend the Agreement to comply with the requirements of Section 409A
of the Internal Revenue Code, as amended (the “Code”), to modify the benefits to
which Mr. Snyder is entitled upon his termination of employment and to otherwise
clarify the terms of the Agreement; and
     F. For their convenience, the Bank and Mr. Snyder desire to restate in a
single document the Agreement as initially effective as of April 16, 1996 and as
amended and restated as of the date set forth below.
Agreements:
     In consideration of the premises and the mutual covenants herein contained,
the Bank and Mr. Snyder hereby agree as follows:
     1. Employment. The Bank shall continue to employ Mr. Snyder and Mr. Snyder
agrees to remain employed by the Bank under the terms of this Agreement until
such employment is terminated by either party as provided in this Agreement.
     2. Position and Duties. During the term of his employment, Mr. Snyder shall
serve as President and Chief Executive Officer of the Bank. Mr. Snyder shall
devote all of the time, attention, skill and efforts to the performance of his
duties for and on behalf of the Bank and its

 



--------------------------------------------------------------------------------



 



subsidiaries as is customary for a Chief Executive Officer of a financial
institution of the size of the Bank and such subsidiaries.
     3. Compensation. During the term of his employment, the Bank shall pay
Mr. Snyder a base salary at the rate determined by the Board of Directors of the
Bank. Additionally, during the term of his employment, Mr. Snyder shall receive
such incentive compensation and related employee benefits as the Board of
Directors of the Bank may reasonably determine, from time to time.
     4. Termination of Employment1
          (a) Involuntary Termination Other Than For Cause, Disability or Death
(Including Good Reason Termination). In the event of termination of Mr. Snyder’s
employment by the Bank for any reason other than (i) Termination For Cause,
(ii) Disability or (iii) death, the Bank shall provide to Mr. Snyder thirty
(30) days advance written notice of such termination. In the event of a Good
Reason Termination, Mr. Snyder shall provide to the Bank thirty (30) days
advance written notice of such termination.
          In the absence of any breach of the terms of this Agreement, the
following benefits shall be payable to Mr. Snyder upon his involuntary
termination of employment by the Bank (including Good Reason Termination but not
including termination by reason of Disability or death, or Termination for
Cause), provided that such termination constitutes a separation from service
within the meaning of Section 409A(a)(2)(A)(i) of the Code:
     (i) Accrued Compensation, Vacation and Sick Leave. Mr. Snyder shall be paid
his earned salary and accrued but unused vacation and sick leave through the
date on which his termination occurs. Payment shall be made in a lump sum on the
30th day following the date of his termination. Upon termination, Mr. Snyder
shall immediately cease to accrue vacation and sick leave.
     (ii) Salary Continuation. The Bank shall provide to Mr. Snyder his Base
Salary at the Effective Rate for a period of twenty-four (24) months following
the date on which his termination occurs, payable in accordance with the Bank’s
normal payroll practices. The benefits described in this Section 4(a)(ii) shall
be treated as a single payment for purposes of Section 409A(a)(4)(C) of the Code
and Mr. Snyder and the Bank may mutually agree to a
 

1   The capitalized terms used in Article 4 that are not elsewhere defined are
defined in Section 4(i) below.

2



--------------------------------------------------------------------------------



 



lump sum payment if such agreement is made in the time and manner required by
Section 409A(a)(4)(C) of the Code.
     (iii) Benefit Continuation. The Bank shall provide to Mr. Snyder the
medical, dental and life insurance benefits offered by the Bank to active
employees for a period of twenty-four (24) months following the date on which
his termination occurs, except that with respect to medical benefits, beginning
on the date that Mr. Snyder becomes Medicare-eligible, Medicare (parts A, B and
D) shall be primary and the Bank’s medical plan shall be secondary. To receive
this coverage, Mr. Snyder shall pay the employee portion of the premiums, and
the Bank shall pay the employer portion of the premiums during this period. For
purposes of Section 4980B(f)(3) of the Code and Section 603 of ERISA, the
“qualifying event” with respect to Mr. Snyder shall be deemed to occur on the
date upon which such coverage ceases pursuant to this Section 4(a)(iii).
     (iv) Qualified Plan Amounts. In lieu of the employer contributions to the
Bank’s qualified retirement plans that, but for Mr. Snyder’s termination, would
have been allocated to Mr. Snyder’s qualified retirement plan account(s) for the
six-month period following his termination, the Bank shall pay to Mr. Snyder, on
the 60th day following the date of his termination, a lump sum payment equal to
six (6) percent of the lesser of Mr. Snyder’s Base Salary at the Effective Rate
or the dollar limit imposed by Section 401(a)(17) of the Code for the year of
termination.
     (v) Modification of Benefits. The benefits described in Sections 4(a)(ii) —
(iv) shall be modified as of the effective date of Mr. Snyder’s employment in a
New Executive Position. If such New Executive Position has a salary plus bonus
or similar incentive compensation (the “New Compensation”) equal to at least
90 percent of Mr. Snyder’s Base Salary at the Effective Rate plus his average
bonus under the Executive Management Short Term Incentive Plan for the five
fiscal year average preceding the year in which his employment at the Bank
terminated (“Old Compensation”), then the benefits set forth in
Sections 4(a)(ii) — (iv) shall terminate. If the New Compensation equals less
than 90 percent of such Old Compensation, then such benefits shall be reduced to
an amount that, combined with the New Compensation, shall equal 90 percent of
the Old Compensation.

3



--------------------------------------------------------------------------------



 



          (b) Unilateral Voluntary Resignation. Mr. Snyder agrees to provide six
(6) months’ advance written notice to the Bank of any Unilateral Voluntary
Resignation. In the absence of any breach of the terms of this Agreement, the
following benefits shall be payable to Mr. Snyder upon his Unilateral Voluntary
Resignation:
     (i) Accrued Compensation, Vacation and Sick Leave. Mr. Snyder shall be paid
his earned salary and accrued but unused vacation and sick leave through the
date on which his Unilateral Voluntary Resignation is effective. Payment shall
be made in a lump sum on the 30th day following such effective date. Mr. Snyder
shall cease to accrue vacation and sick leave immediately upon the effective
date of his Unilateral Voluntary Resignation.
     (ii) Salary Continuation. The Bank shall provide to Mr. Snyder his Base
Salary at the Effective Rate for a period of twelve (12) months following the
effective date of his Unilateral Voluntary Resignation, payable in accordance
with the Bank’s normal payroll practices. The benefits described in this
Section 4(b)(ii) shall be treated as a single payment for purposes of
Section 409A(a)(4)(C) of the Code and Mr. Snyder and the Bank may mutually agree
to a lump sum payment if such agreement is made in the time and manner required
by Section 409A(a)(4)(C) of the Code.
     (iii) Benefit Continuation. The Bank shall provide to Mr. Snyder the
medical, dental and life insurance benefits offered by the Bank to active
employees for a period of twelve (12) months following the date on which his
Unilateral Voluntary Resignation becomes effective, except that with respect to
medical benefits, beginning on the date that Mr. Snyder becomes
Medicare-eligible, Medicare (parts A, B and D) shall be primary and the Bank’s
medical plan shall be secondary. To receive this coverage, Mr. Snyder shall pay
the employee portion of the premiums, and the Bank shall pay the employer
portion of the premiums during this period. For purposes of Section 4980B(f)(3)
of the Code and Section 603 of ERISA, the “qualifying event” with respect to
Mr. Snyder shall be deemed to occur on the date upon which such coverage ceases
pursuant to this Section 4(b)(iii).
     (iv) Modification of Benefits. The benefits described in Sections 4(b)(ii)
and (iii) shall be modified as provided in Section 4(a)(v) of this Agreement as
of the effective date of Mr. Snyder’s employment in a New Executive Position.

4



--------------------------------------------------------------------------------



 



          (c) Disability. This Agreement shall terminate immediately upon the
termination of Mr. Snyder’s employment by reason of his Disability (provided
that such termination of employment constitutes a separation from service within
the meaning of Section 409A(a)(2)(A)(i) of the Code).
          In the absence of any breach of the terms of this Agreement, the
following benefits shall be payable to Mr. Snyder upon termination of his
employment by reason of his Disability:
     (i) Accrued Compensation, Vacation and Sick Leave. Mr. Snyder shall be paid
his earned salary and accrued but unused vacation and sick leave through the
date on which his termination by reason of his Disability occurs. Payment shall
be made in a lump sum on the 30th day following the date of his termination.
Mr. Snyder shall cease to accrue vacation and sick leave immediately upon his
termination.
     (ii) Salary Continuation. The Bank shall provide to Mr. Snyder his Base
Salary at the Effective Rate for a period of twenty-four (24) months following
the date on which his termination occurs by reason of his Disability, payable in
accordance with the Bank’s normal payroll practices.
     (iii) Benefit Continuation. The Bank shall provide to Mr. Snyder the
medical, dental and life insurance benefits offered by the Bank to active
employees for a period of twenty-four (24) months following the date on which
his employment with the Bank terminates by reason of his Disability, except that
with respect to medical benefits, beginning on the date that Mr. Snyder becomes
Medicare-eligible, Medicare (parts A, B and D) shall be primary and the Bank’s
medical plan shall be secondary. To receive this coverage, Mr. Snyder shall pay
the employee portion of the premiums, and the Bank shall pay the employer
portion of the premiums during this period. For purposes of Section 4980B(f)(3)
of the Code and Section 603 of ERISA, the “qualifying event” with respect to
Mr. Snyder shall be deemed to occur on the date upon which such coverage ceases
pursuant to this Section 4(c)(iii).
     (iv) Qualified Plan Amounts. In lieu of the employer contributions to the
Bank’s qualified retirement plans that, but for Mr. Snyder’s termination, would
have been allocated to Mr. Snyder’s qualified retirement plan account(s) for the
six-month period following his termination, the Bank shall pay to Mr. Snyder, on
the 60th day following the date of his termination, a lump sum payment equal to

5



--------------------------------------------------------------------------------



 



six (6) percent of the lesser of Mr. Snyder’s Base Salary at the Effective Rate
or the dollar limit imposed by Section 401(a)(17) of the Code for the year of
termination.
     (v) Other Disability Benefits. In the event that, at the date of
termination by reason of Disability, the Bank has in effect any other plan
providing disability benefits that (A) covers a substantial number of Bank
employees, (B) was established before Mr. Snyder became Disabled and (C) pays
Mr. Snyder bona fide disability pay within the meaning of Treas. Reg. §
1.409A-1(a)(5), then to the extent permitted by Treas. Reg. §
1.409A-3(i)(1)(ii), amounts due under this Section 4(c) shall be reduced on a
dollar-for-dollar basis by the amount of such bona fide disability pay received
or receivable under such plan.
     (vi) Modification of Benefits. In the event that, after his termination of
employment with the Bank by reason of Disability, Mr. Snyder obtains employment
in a New Executive Position, the benefits described in Sections 4(c)(ii) —
(iv) shall be modified as provided in Section 4(a)(v) of this Agreement as of
the effective date of Mr. Snyder’s employment in a New Executive Position.
          (d) Death. This Agreement shall terminate immediately upon the death
of Mr. Snyder while he is employed by the Bank. In the absence of any breach of
the terms of this Agreement, the Bank shall provide to Mr. Snyder’s designated
beneficiary or, in the absence of such designation, to his estate, Mr. Snyder’s
earned salary and accrued but unused vacation and sick leave through the date of
his death in a lump sum on the 30th day following the date of his death.
          (e) Other Termination. In the event of Mr. Snyder’s Termination for
Cause, or other termination of employment with the Bank that constitutes a
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code but does not entitle him to benefits under Sections 4(a), (b), (c), or
(d) above, Mr. Snyder shall be paid his earned salary and accrued but unused
vacation and sick leave through the date on which his termination is effective.
Payment shall be made in a lump sum on the 30th day following his termination.
Mr. Snyder shall cease to accrue vacation and sick leave immediately upon the
effective date of his termination.
          (f) Full Discharge of Company Obligations. The amounts payable to
Mr. Snyder pursuant to this Section 4 shall be in full and complete satisfaction
of Mr. Snyder’s rights under this Agreement and any other claims he may have in
respect of his employment

6



--------------------------------------------------------------------------------



 



by the Bank. Such amounts shall constitute liquidated damages with respect to
any and all such rights and claims, and, upon Mr. Snyder’s receipt of such
amounts, the Bank and all Releasees (as such term is defined in the Release
attached hereto) shall be released and discharged from any and all liability to
Mr. Snyder in connection with this Agreement or otherwise in connection with Mr.
Snyder’s employment with the Bank as provided in the Release attached hereto.
Notwithstanding anything else contained herein to the contrary, (i) the Bank’s
obligations under this Section 4 are expressly conditioned upon the execution
and nonrevocation of a general release and waiver by Mr. Snyder, substantially
in the form attached hereto, of any claims he may have in connection with the
termination of, or arising out of, his employment with the Bank (the “General
Release”) and (ii) nothing in this Section 4(f) shall be construed to waive,
release or otherwise limit any amounts required to be paid hereunder or any
benefits due and payable to Mr. Snyder under the terms of any employee pension
benefit plan, as defined in Section 3(2) of ERISA. In the event that Mr. Snyder
has not executed the General Release or the period for revoking the General
Release has not expired by the 60th day following his termination under
Section 4(a), (b) or (c), any salary and benefit continuation to which
Mr. Snyder is entitled pursuant to Sections 4(a)(ii), (iii) and (iv), 4(b)(ii)
and (iii) or 4(c)(ii), (iii) and (iv), as the case may be, shall immediately
cease and Mr. Snyder shall be required to repay to the Bank any salary
continuation payments that have been made to him.
          (g) Specified Employee. Notwithstanding anything to the contrary in
this Section 4, if Section 409A(a)(2)(B)(i) of the Code applies to this
Agreement at the time when Mr. Snyder would otherwise commence receiving a
benefit under this Section 4 and Mr. Snyder is a “specified employee” within the
meaning of such Section 409A(a)(2)(B)(i), then to the extent required by such
Section 409A(a)(2)(B)(i), any payments otherwise due during the six-month period
immediately following Mr. Snyder’s separation from service (within the meaning
of Section 409A(a)(2)(A)(i) of the Code) shall not be paid during such six-month
period but shall be paid on the first business day that occurs six months
following his separation from service. During such six-month period, interest on
any salary continuation payments otherwise due shall accrue at the rate
specified in the National Consumer Cooperative Bank Deferred Compensation Plan.
          (h) Employee Benefit Plans. Mr. Snyder shall only be entitled to the
continued medical, dental and life insurance benefits described in
Sections 4(a)(iii), (b)(iii) and (c)(iii) herein to the extent that the Bank
continues to offer such benefits to active employees. All benefits are subject
to the terms of the plans and insurance policies

7



--------------------------------------------------------------------------------



 



governing such benefits, as may be amended from time to time by the Bank or by
the insurance provider. The Bank reserves the right to amend or terminate all
employee benefit plans, programs, and arrangements at any time.
          (i) Definitions. For purposes of this Section 4, capitalized terms
have the following meanings:
     (i) “Base Salary at the Effective Rate” means Mr. Snyder’s base salary as
in effect on the date of his termination of employment, or, in the event that
his salary has been reduced within 60 days prior to termination, his salary in
effect immediately prior to such reduction.
     (ii) “Disability” means that Mr. Snyder has been determined by the
Executive Committee of the Board of Directors of the Bank to be eligible for
benefits under the Bank’s short-term disability policy and he has received
benefits under the Bank’s short-term disability policy for a period of ninety
(90) days.
     (iii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (iv) “Good Reason Termination” means termination, resulting from a material
diminution in Mr. Snyder’s responsibilities, the powers of his position or his
salary or related compensation items, that constitutes a separation from service
within the meaning of Section 409A(a)(2)(A)(i) of the Code. For purposes hereof,
“material diminution” means (A) with respect to aggregate compensation, a
reduction of at least 10 percent that is not accompanied by a substantially
identical reduction in the aggregate compensation of all or substantially all
other officers at or above the level of vice president and (B) with respect to
responsibilities or powers, a change in organizational structure under which any
division or senior officer reporting to Mr. Snyder would no longer do so; the
employment by the Bank of any senior officer over the written opposition of
Mr. Snyder; a decision by the Bank to enter a new or abandon an existing product
market over the written opposition of Mr. Snyder; or the adoption or rejection
by the Bank, over the written opposition of Mr. Snyder, of any substantial
action that could reasonably be expected to have a material impact upon the
financial condition of the Bank or the results of its operations.

8



--------------------------------------------------------------------------------



 



     (v) “New Executive Position” means a position as an executive officer of a
financial institution, manufacturing, sales or service corporation, or any other
commercial or professional organization.
     (vi) “Termination For Cause” means the Bank’s termination of Mr. Snyder’s
employment, which constitutes a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code, based upon the Bank’s reasonable belief,
after the exercise of due diligence, that Mr. Snyder (A) consistently has failed
to perform substantial duties of his position, (B) consistently has performed
substantial duties of his position in a grossly negligent manner, or (C) has
been guilty of bad faith or willful misconduct in performing or failing to
perform substantial duties of his position and has failed to correct any such
condition identified in subsections (A), (B) or (C) above, within a reasonable
time after written notice by the Bank to Mr. Snyder of such condition; or
(D) has been convicted of a misdemeanor that causes material injury to the
business or financial condition of the Bank; or (E) has been convicted of a
felony; or (F) has been the subject of an information or indictment charging a
felony (provided, that he shall be entitled to reinstatement, if requested, in
the event no conviction is entered). For purposes hereof, “conviction” and
“convicted” mean a final judgment on a verdict or finding of guilty, a plea of
guilty, or a plea of nolo contendere. In the event that Mr. Snyder knows or
reasonably should know that the Bank is planning to terminate him for Cause as
defined herein and, prior to such Termination For Cause he voluntarily resigns,
Mr. Snyder will be treated as though he was Terminated For Cause. This Agreement
shall terminate immediately upon Mr. Snyder’s Termination for Cause.
     (vii) “Unilateral Voluntary Resignation” means Mr. Snyder’s written notice
of resignation from his position as President and Chief Executive Officer of the
Bank, that constitutes a separation from service within the meaning of Section
409A(a)(2)(A)(i) of the Code, for reasons (A) other than a reasonable belief of
Mr. Snyder that the Bank desires that he resign and (B) that do not satisfy the
requirements of a Good Reason Termination.
     5. Special Covenants of Executive. In order to receive the benefits
described in Section 4 of this Agreement, Mr. Snyder must comply with the
covenants set forth in Sections 5(a) and (b) below. In the event that Mr. Snyder
breaches either of these covenants when he is receiving or has received benefits
pursuant to Section 4, such benefits shall cease immediately

9



--------------------------------------------------------------------------------



 



and the Bank may pursue such other remedies in law or equity as it may deem
appropriate to recover amounts paid pursuant to Section 4.
          (a) Noncompetition. Mr. Snyder agrees, during the period of three
(3) years beginning on the date of termination of his employment (the
“Restricted Period”) (a) not to acquire a substantial ownership interest in or
to become employed by any entity, or to act on behalf of any entity as an
independent contractor, in any form that is reasonably determined to be in
direct competition with the Bank, including, without limitation, the providing
or arranging of blanket loans to housing cooperatives or the public or private
securitization thereof or the securitization of loans in a manner similar to the
Bank’s Capital Markets Assurance Corporation (“Cap Mac”) securitization; (b) not
to entice or induce any officer of the Bank to leave the Bank for the purpose of
engaging in a business that is or will become a direct competitor of the Bank;
and (c) not to divulge trade secrets or any other confidential information of
material significance to the Bank’s business operations.
          (b) Consultation. During the Restricted Period Mr. Snyder agrees to
provide consulting services to the Bank, at the specific reasonable written
requests of the Bank, for a period of no more than fifteen (15) days (or
portions thereof) per year, relating to matters as to which he devoted
significant amounts of his attention during the period of his service at the
Bank; and, after the Restricted Period, Mr. Snyder will provide reasonable
cooperation and consultation with respect to any governmental investigation or
any litigation arising out of matters to which he devoted significant amounts of
his attention during the period of his service at the Bank; provided that such
consulting services shall not require that Mr. Snyder travel outside the Greater
Washington, D.C. Metropolitan area and provided further, that such consulting
services need not be performed by Mr. Snyder during regular business hours of
the Bank or at the offices of the Bank.
          (c) Definition. For purposes of this Section 5, the term “Bank” shall
include any affiliate of the Bank.
     6. Arbitration. Any controversy, claim or dispute under or arising out of
this Agreement shall be resolved by arbitration in accordance with the
commercial arbitration rules of the American Arbitration Association, and
judgment upon the award rendered in such arbitration may be entered in any court
of competent jurisdiction. With respect to any matter submitted to arbitration
hereunder, both parties shall use their best efforts to cause such arbitration
proceeding to be commenced and completed as promptly as is reasonably possible.

10



--------------------------------------------------------------------------------



 



     7. Miscellaneous.
          (a) Survival. Sections 5 (relating to noncompetition and consultation)
and 7(b), (c) and (h) (relating, among other things, to binding effect,
assignment and governing law) shall survive the termination hereof. Section 4
(relating to termination) shall survive the termination hereof to the extent
that, prior thereto, Mr. Snyder (or his beneficiaries or estate) has become
entitled to receive any of the benefits payable thereunder.
          (b) Binding Effect. This Agreement shall be binding on, and shall
inure to the benefit of, the Bank and any person or entity that succeeds to the
interest of the Bank (regardless of whether such succession does or does not
occur by operation of law) by reason of the sale of all or substantially all of
the Bank’s assets or a merger, consolidation or reorganization involving the
Bank. Any successor in interest to the Bank shall acknowledge in writing to
Mr. Snyder that it has assumed this Agreement and is responsible to Mr. Snyder
for the performance of the Bank’s obligations under this Agreement. Without
limiting the generality of the foregoing, the Bank shall have the right, without
the consent of Mr. Snyder, to assign this Agreement and its obligations to any
other entity controlled by or under common control with the Bank or resulting
from the implementation of any restructuring of the Bank (the “New Entity”) or
any subsidiary of any New Entity by which Mr. Snyder becomes employed, at the
discretion of the Bank. Following any such assignment, such New Entity or
subsidiary shall be treated as the Bank for all purposes of this Agreement. The
Bank and Mr. Snyder agree that following any assignment, all covenants described
herein in favor of the Bank shall, from and after the date of such assignment,
inure solely to the benefit of the assignee. This Agreement shall also be
binding on, and shall inure to the benefit of Mr. Snyder’s heirs, executors,
administrators and legal representatives.
          (c) Assignment. Except as provided under Section 7(b), neither this
Agreement nor any of the rights or obligations hereunder shall be assigned or
delegated by any party hereto without the prior written consent of the other
party.
          (d) Entire Agreement. This Agreement between the Bank and Mr. Snyder
sets forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations, warranties or
inducements, whether oral or written, by the parties hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein shall be terminated and
canceled, including, without limitation, Severance Agreements dated January 31,
1992 and April 16, 1996, but not including the Deferred Compensation Agreement
with Charles E.

11



--------------------------------------------------------------------------------



 



Snyder dated November 4, 1994 and amended and restated effective January 1,
2009; provided, that in the event of any conflict in language between such
Deferred Compensation Agreement and this Agreement, this Agreement shall govern.
Mr. Snyder acknowledges that he is entering into this Agreement of his own free
will and accord, and with no duress, that he has read this Agreement and that he
understands it and its legal consequences.
          (e) Amendments. This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.
          (f) Headings. Headings to sections in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
          (h) Governing Law. This Agreement shall be governed by the laws of the
District of Columbia, without reference to principles of conflicts or choice of
law under which the law of any other jurisdiction would apply.
          (i) Section 409A. This amended and restated Agreement is intended to
comply with the requirements of, and shall be administered and interpreted in
accordance with, Section 409A of the Code and applicable guidance thereunder.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Bank has caused this Agreement to be duly executed
by its Chairman, following its review and approval by the Board of Directors of
the Bank, and Mr. Snyder has duly executed this Agreement, amended and restated
effective as of the date set forth below.
National Consumer Cooperative Bank

              By:   /s/ Irma Cota    Date: December 12, 2008    Name:   Irma
Cota        Title:   Chairman              By:   Charles E. Snyder    Date:
December 8, 2008    Charles E. Snyder             

13



--------------------------------------------------------------------------------



 



         

Release
     By signing in the space provided below and accepting the benefits described
in Section 4 of my Amended and Restated Employment Agreement effective as of
                                        , 2008, with the National Consumer
Cooperative Bank (the “Company”) (the “Severance Benefit”), on behalf of myself,
and on behalf of my heirs, successors and assigns, I release and forever
discharge the Company, its subsidiaries, successors, assigns, insurers,
shareholders, directors, officers, employees, affiliates, employee benefit
plans, trustees, fiduciaries, and administrators of such plans, and all of their
respective heirs, successors, and assigns (collectively, “Releasees”) from any
and all claims, demands, actions, debts, damages and liabilities of every name
and nature, known or unknown (“Claims”) that, as of the date when I sign this
Agreement, I have, ever had, now claim to have or ever claimed to have had
against any or all of the Releasees. This release includes, without limitation,
all Claims

  •   relating to my employment by or the termination of my employment with the
Company, its subsidiaries, predecessors, and affiliates;     •   of wrongful
discharge;     •   of breach of contract;     •   of breach of fiduciary duty;  
  •   of retaliation or discrimination on the basis of sex, race, national
origin, gender, religion, age, sexual orientation, or handicap under federal,
state or local law;     •   under the federal Family and Medical Leave Act, the
Civil Rights Acts of 1964 and 1991, the Fair Labor Standards Act, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefits Protection
Act, the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973, Section 806 of the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of 1974
(“ERISA”), the Genetic Information Nondiscrimination Act of 2008, the Equal Pay
Act of 1963, and the National Labor Relations Act, if applicable, all as
amended;     •   under federal, state or local human rights laws, including but
not limited to the DC Human Rights Act of 1977 and the Virginia Human Rights
Act;     •   under state wage and hour laws;     •   of defamation, slander,
infliction of emotional distress or other torts;     •   of fraud or
misrepresentation;     •   of violation of public policy;     •   for loss of
future earnings;     •   for workers compensation;     •   for wages, bonuses,
incentive compensation, stock, stock options, vacation pay or any other
compensation or benefits;     •   under any other federal, state, or local
statute, rule or regulation or principle of common, tort or contract law; and  
  •   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorneys’ fees;





--------------------------------------------------------------------------------



 



provided, however, that this Release will not affect any vested rights I may
have under any Company compensation or benefit plan or my right to continue
health coverage under Section 4980B(f) of the Internal Revenue Code of 1986, as
amended, or Section 603 of ERISA.
     I agree that nothing in this Release is intended or shall be construed to
affect, limit or otherwise interfere with any non-waivable right that I may
possess under federal, state or local law. However, if any agency or court,
including but not limited to the Equal Employment Opportunity Commission,
assumes jurisdiction of any such Claim against a Releasee or Releasees on my
behalf, I waive my right to individual or other monetary relief, and to the
extent such individual or monetary relief cannot be waived, I assign all my
rights to such relief to the Company.
     I also agree not to make any statement or otherwise take any other action
that would or might reasonably be interpreted as harmful to the Company, and
that I remain subject to and will continue to comply with any restrictive
covenants contained in any agreement that I signed prior to this release,
including but not limited to my Amended and Restated Employment Agreement and
the NCB Affiliated Employees Confidentiality Agreement, if applicable.
     By signing this Release, I acknowledge that I have had time to fully
consider its terms, that I am accepting them knowingly and voluntarily, and that
I am receiving the Severance Benefit, which is compensation to which I would not
otherwise be entitled. I also acknowledge that, by signing this Release, I am
relying solely on the contents of my Amended and Restated Employment Agreement
describing the Severance Benefit and the Release and not on any representations
or promises, either express or implied, by any representative of the Company
concerning the meaning of these documents or any aspect of my termination. I
further acknowledge that my decision to sign this letter does not result from
any threats or other coercive activities to induce acceptance of the Severance
Benefit and this Release.
     I acknowledge that I have been given a period of at least forty-five
(45) days in which to consider the terms of this Release. If I have chosen to
sign this Agreement in less than forty-five days, I represent that I did so
voluntarily without any pressure by the Company. I understand that I have the
right to revoke this Release at any time within seven (7) days after signing it,
by providing written notice to Company, and that upon such revocation, I will
not be entitled to the Severance Benefit, with the exception of the salary,
vacation and sick leave that I have accrued through the date of my termination
of employment. I understand that if I do not sign this Release, or if I revoke
the Release within seven days after signing it as permitted by this agreement, I
shall not be entitled to the Severance Benefit, with the exception of the
salary, vacation and sick leave that I have accrued through the date of my
termination of employment,

2



--------------------------------------------------------------------------------



 



and shall be required to repay the Severance Benefit to the Company to the
extent that I have received any payments or benefits thereunder.
     I have been advised by the Company to consult with an attorney before
signing this Agreement, and I fully understand and appreciate the consequence of
signing this Release.

            AGREED AND ACCEPTED:
            NAME                  DATE              WITNESSED:
            NAME                  DATE           

3